Case 6:17-cv-01365-MJJ-PJH Document 57 Filed 03/04/20 Page 1 of 2 PageID #: 376



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 WILLIAM PIERCE,                                   * CIVIL ACTION NO.: 17-1365
                                                   *
                        Plaintiff,                 * JUDGE: JUNEAU
                                                   *
 VS.                                               * MAGISTRATE JUDGE: HANNA
                                                   *
                                                   *
 SHERIFF LOUIS M. ACKAL, in his official
                                                   *
 capacity with the Iberia Parish Sheriff's Office,
                                                   *
                                                   *
                        Defendant.                 *
 ********************************************

                 STIPULATION OF DISMISSAL OF DEFENDANTS
            RYAN TURNER AND RICKEY BOUDREAUX WITH PREJUDICE

                Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff William

 Pierce and Defendants Ryan Turner and Rickey Boudreaux, by and through counsel, hereby

 stipulate and agree to the dismissal with prejudice of all claims brought by William Pierce against

 Ryan Turner and Rickey Boudreaux in the above-captioned action. As reflected by the signatures

 of their counsel below, all parties who have appeared consent to the dismissal of Defendants Turner

 and Boudreaux.




                                                                                            1282390v.1
Case 6:17-cv-01365-MJJ-PJH Document 57 Filed 03/04/20 Page 2 of 2 PageID #: 377



  Dated: March 4, 2020                                 Respectfully Submitted,

  /s/ J. Dalton Courson                                /s/ H. Edward Barousse, III
  J. Dalton Courson, La. Bar No. 28542                 H. Edward Barousse, III, La. Bar No. 28310
  Douglas J. Cochran, La. Bar No. 20751                H. Edward Barousse
  dcourson@stonepigman.com                             Borne, Wilkes & Rabalais, L.L.C.
  dcochran@stonepigman.com                             P. O. Box 4305
  Stone Pigman Walther Wittmann L.L.C.                 Lafayette, LA 70502-4305
  909 Poydras Street, Suite 3150                       Telephone: 337-232-1604 Ext. 224
  New Orleans, LA 70112-4042
  Telephone: (504) 581-3200                            COUNSEL FOR DEFENDANTS SHERIFF LOUIS M.
                                                       ACKAL, IN HIS OFFICIAL CAPACITY AS SHERIFF
  and                                                  OF IBERIA PARISH; CAPTAIN RYAN TURNER;
                                                       AND CAPTAIN RICKEY BOUDREAUX
  Scott Schoettes, admitted pro hac vice
  sschoettes@lambdalegal.org
  Lambda Legal
  105 W. Adams, 26th Floor
  Chicago, IL 60603-6208
  Tel 312-663-4413 ext. 322

  COUNSEL FOR WILLIAM PIERCE, PLAINTIFF



                                      CERTIFICATE

                I hereby certify that a copy of the above and foregoing Stipulation of Dismissal

 with Prejudice was filed electronically with the Clerk of Court using the CM/ECF system this 4th

 day of March, 2020. Notice of this filing will be sent to all counsel of record by operation of the

 court's electronic filing system.

                                                      /s/ J. Dalton Courson




                                                -2-
                                                                                            1282390v.1
